Bell, J.
1. The judgment of the superior court, in sustaining a certiorari from the municipal court of Macon and in thus granting a new trial to the plaintiff in certiorari, will be affirmed where the judgment of the municipal court (sitting as court and jury) is not absolutely demanded by the evidence, without any adjudication by this court with respect to the reason assigned by the superior-court judge as the basis for his action. Nickajack Milling &c. Co. v. International Vegetable Oil Co., 26 Ga. App. 473 (106 S. E. 300); Van Giesen v. Queen Insurance Co., 132 Ga. 515 (64 S. E. 456); Ballenger v. Ballenger, 147 Ga. 351 (94 S. E. 237); Cowart v. Strickland, 149 Ga. 397 (6) (100 S. E. 447, 7 A. L. R. 1110).
2. There being involved the question of the value of the specific articles of personalty, as distinguished from the market value of a given commodity at a particular time and place, the court, sitting without a jury, was not bound by the opinion of the plaintiff, upon the question *330of value, there being some data in evidence from -which the court could form its own judgment, and such judgment therefore can not be said to have been absolutely demanded by the evidence. Martin v. Martin, 135 Ga. 162 (68 S. E. 1095); Great American &c. Asso. v. Jenkins, 11 Ga. App. 784 (5) (76 S. E. 159).
Decided December 20, 1922.
Grady Giilon, for plaintiff.
Jones, Park & Johnston, for defendant.

Judgment affirmed.


Jenlcins, P. J., and Stephens, J., concur.